Citation Nr: 1516511	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI), claimed as residuals of a concussion including blurred vision, head injury, post-concussion syndrome, temporary loss of balance, hostility, fatigue, insomnia, and memory problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1957 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded this matter in February and November 2014 for additional development, to include obtaining updated treatment records and to schedule a VA Compensation and Pension examination.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased rating for headaches has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran has residuals from a TBI incurred during service.





CONCLUSION OF LAW

The criteria for service connection for TBI have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for residuals from a head injury that he suffered during service.  In a February 2009 statement, the Veteran indicated that he has had loss of equilibrium, memory lapses, and blurred vision since discharge from service.  See Statement, February 2009.  Since November 2001 he has been treated for numbness and tingling hands and feet, vertigo, unsteady balance, dizziness, blurred vision, fatigue and light headedness, weakness, and shortness of breath.  Id.  He also listed hostility and insomnia.  He said he had been diagnosed with post-concussion syndrome.

A January 2003 VA treatment record shows complaints of hearing loss, tinnitus, disequilibrium, and blurry vision.  His disequilibrium and blurry vision were associated with loud sounds.  He did not describe true vertigo.  He said he had had the symptoms for years.

A January 2009 VA treatment record shows the Veteran had a magnetic resonance imaging (MRI) and magnetic resonance angiogram (MRA) of his brain and neck to evaluate problems with persistent headaches, cloudy sensorium, and difficulty concentrating.  The MRI and MRA were unremarkable but for periventricular white matter disease.  The CT of the brain revealed an old lacunar infarct and periventricular white matter disease.  After the testing, he went to the emergency room for an evaluation of near syncope.  As he was walking down the hallway, he felt lightheaded and nearly passed out.  He reported having trouble seeing but said he had help from a bystander.  He reported a chronic history of hypertension.  The Veteran said his problems dated back to a head injury he had in service.  He reported that he slipped on a wet floor and fell backwards, striking the right side of his head.  Since that time he has had problems with headaches and intermittent problems with dizziness and other symptoms.

In a February 2009 treatment record, a VA contract neurologist noted that the Veteran had a head concussion in 1959 with subsequent development of chronic symptoms of headache, tinnitus, hearing loss, and dizziness with occasional vertigo sensation.  The neurologist found that the brain imaging and vascular structure demonstrated no clear etiology of his symptoms.  The provider opined that the symptom constellation was consistent with and suggestive of post-concussion syndrome.  The provider stated that the prognosis for post-concussion syndrome is generally considered excellent, with total resolution of symptoms in the large majority of cases.  For most patients, post-concussion symptoms go away within a few days to several weeks after the original injury occurs.  In others, symptoms may remain for three to six months, but evidence indicates that most cases are completely resolved within that time.  In a small minority of people, symptoms may persist for years or be permanent; however, it has not been conclusively shown that permanent neurological symptoms ever result from an uncomplicated concussion.  However, the neurologist stated that if symptoms are not resolved by one year, they are likely to be permanent, though improvements may occur after even two or three years, or may suddenly occur after a long time without much improvement.

The Veteran had a VA examination in October 2010.  The examiner noted a long term history of tobacco and alcohol abuse.  The Veteran reported dizziness and balance problems.  He reported foot pain, headaches, and weakness all over.  He reported psychiatric symptoms of depression and anxiety, including decreased attention, difficulty concentrating, and difficulty with executive functions.  He noted he was hypersensitive to light and sound, had decreased visual acuity, had occasional slurred speech, and had occasional difficulties swallowing.  On examination, the examiner observed occasional loss of balance while standing during the examination as well as depression and anxiety.  The examiner noted mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  He had mildly impaired judgment and some problems with complex or unfamiliar decisions.  The diagnosis was subjective concussion.

A November 2010 VA treatment record indicates that the Veteran reported a history of a concussion in 1959 and subsequent development of headache, tinnitus, hearing loss, and dizziness with occasional vertigo sensation.  The MRI and MRA of the head and neck showed no acute abnormalities.  The October 2010 CT scan of the head showed a low density lesion within the left posterior parietal area with peripheral enhancement.  His symptom constellation was consistent with and suggestive of post-concussion syndrome.  Additionally, the Veteran had poorly controlled hypertension and his dizziness was triggered by elevated blood pressure.

The Veteran had a VA examination in April 2014; however, the examiner based his opinion on the Veteran's denial of suffering a TBI during service.  In the November 2014 remand, the Board found this opinion report inadequate for rating purposes because up until that examination, the Veteran had consistently reported having injured his head during service.  He had also consistently reported having residuals from that injury, including blurred vision, post-concussion syndrome, temporary loss of balance, hostility, fatigue, insomnia, and memory problems.  Since the Veteran's wife had reported that he had exhibited an increase in forgetfulness, the Board obtained and addendum opinion.  See VA treatment records dated October 21, 2013 and November 1, 2013.  The addendum opinion, dated January 2015, indicates that there is evidence of a "slip and fall" while on active duty that likely resulted in a mild TBI.  The examiner opined that it is unlikely that his symptoms of blurred vision, temporary loss of balance, hostility, fatigue, insomnia and memory problems would be related to a mild TBI.  The examiner explained that the effects of a mild TBI resolve in weeks to months with no attributable residuals.  The examiner found that the Veteran's constellation of symptoms has no medical association with a mild TBI that occurred decades ago.  The examiner found that his constellation of symptoms is more likely associated with the natural aging process and not the result of a service connected condition.

The Board has reviewed all of the evidence and finds that the evidence is in equipoise as to whether the Veteran has residuals of a TBI suffered during service.  As discussed above, in a February 2009 treatment record, a VA contract neurologist noted that the Veteran had a concussion in 1959 with subsequent development of chronic symptoms of headache, tinnitus, hearing loss, and dizziness with occasional vertigo sensation and that the Veteran's symptom constellation is consistent with and suggestive of post-concussion syndrome.  The January 2015 opinion from the VA examiner stated that the effects of a mild TBI resolve in weeks to months with no attributable residuals and that the Veteran's constellation of symptoms has no medical association with a mild TBI that occurred decades ago.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the opinions of the medical practitioners noted above.  However, the Board finds that such a course would only prolong adjudication of the claim.

Resolving reasonable doubt in favor of the Veteran, the Board finds he has residuals from a TBI that was incurred during service and the claim for service connection for a TBI is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for TBI is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


